Citation Nr: 0738344	
Decision Date: 12/06/07    Archive Date: 12/13/07

DOCKET NO.  03-19 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel

INTRODUCTION

The veteran had active service from September 1969 to March 
1972.  This appeal comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, in September 2001, granted 
service connection for diabetes mellitus, type II, and 
assigned a 20 percent evaluation.  In January 2002, the 
veteran sought an increased evaluation in excess of 20 
percent for diabetes.  As the one-year period for submission 
of timely disagreement with the initial rating had not yet 
expired, the veteran's January 2002 statement that he was 
seeking a 100 percent (total) evaluation for his diabetes 
could have been construed as a claim for an increased initial 
evaluation.  The veteran's timely disagreement with the 
denial of a 100 percent rating may be interpreted as an 
attempt by the veteran to timely appeal the initial 
determination, since the veteran was not provided with notice 
that he could submit a substantive appeal.  The Board 
previously Remanded this appeal in March 2005, without 
notation that the evaluation on appeal was an initial 
evaluation.
 

FINDINGS OF FACT

1.  The veteran's service-connected diabetes mellitus, type 
II, has not been shown to require more than treatment with 
insulin and restricted diet prior to October 2004.

2.  Resolving doubt in the veteran's favor, the October 22, 
2004 medical statement establishes that the veteran has been 
medically advised that he should avoid strenuous occupational 
activities, in addition to regulation of diet and use of 
insulin, for control of his service-connected diabetes.  


CONCLUSION OF LAW

The criteria for the assignment of an increased initial 
evaluation from 20 percent to 40 percent for service-
connected diabetes mellitus, type II, have been met from 
October 22, 2004, but no earlier.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002 & Supp 2006); 38 C.F.R. §§ 4.1, 
4.119, Diagnostic Code 7913 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a January 2002 statement, the veteran contended that he is 
entitled to a 100 percent (total) evaluation for his service-
connected diabetes mellitus.  

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  VA has fulfilled its duty to assist in this case.  
The veteran's service medical records, VA treatment records, 
and a VA examination were procured and associated with his 
claims folder.  VA has no notice of outstanding records and 
the record contains sufficient competent medical evidence to 
make a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

Claim for increased initial disability evaluation

The law provides that disability ratings are intended to 
compensate reductions in earning capacity as a result of the 
specific disorder.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify various disabilities.  See 
38 C.F.R. Part 4.

A rating that is assigned with a grant of service connection 
must take into account all evidence of the nature and 
severity of the disability from the effective date of service 
connection.  Thus, the rating might be a "staged" rating, 
that is, one comprised of successive ratings reflecting 
variations in the disability's severity since the date of 
service connection.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The veteran's appeal for a higher initial evaluation 
for the disability at issue requires consideration of staged 
ratings.

The severity of disability due to diabetes mellitus is 
evaluated under 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913.  
Under that diagnostic code, a 20 percent rating is warranted 
for diabetes mellitus requiring insulin and restricted diet, 
or; oral hypoglycemic agent and restricted diet.  A 40 
percent rating is warranted for diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities.  A 60 
percent rating is assigned when there is also evidence of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider as well as complications that would 
not be compensable if separately evaluated.

Facts and analysis

In this case, the clinical evidence establishes that the 
veteran was using only oral anti-hypoglycemia medications to 
control his blood sugar prior to January 2002, when a trial 
of insulin was advised by his VA medical provider.  The 
medical evidence establishes that the veteran was provided 
with initial instructions about using insulin and giving 
himself an insulin injection.

The medical evidence from January 2002 through October 2004 
discloses that the veteran admitted on several occasions that 
he was unable to follow his prescribed diet, citing his work 
schedule.  In September 2003, the veteran was counseled to 
exercise at least 30 minutes and at least three times weekly.  
He was also counseled to adhere to his diet and medication 
regimens, including his insulin.  In early October 2003, the 
veteran reported that he did not take the last two scheduled 
doses of insulin and had not checked his blood sugar in 
several days.  In mid-October 2003, the veteran required 
emergency treatment for hyperglycemia, with a blood glucose 
of over 500.  The veteran admitted that he had not been 
taking his insulin regularly.  VA outpatient treatment notes 
dated in March 2004 reflects that the veteran had skipped his 
insulin for 10 days.  

By a statement dated in May 2003, the VA provider indicated 
that an exercise regiment was prescribed for the veteran 
which required him to walk at a slow pace for 10 minutes 
three or four times a week, increasing by 10 minutes each 
week up to 60 minutes, with a goal of walking for one hour at 
least three times per week.  The Board finds, as a matter of 
fact, that the advice to the veteran that he should undertake 
at least a minimum of three hours of walking per week is not 
equivalent to a limitation of occupational or recreational 
activities, so as to meet the criteria for a 40 percent 
evaluation.  There is no evidence that veteran was directed 
to limit his activities prior to October 2004.  

In October 2004, the veteran experienced an episode of near 
syncope.  The veteran reported that he ate breakfast late.  
The provider noted that the veteran had increased his evening 
dose of insulin from 20 units to 40 units the night before.  
The provider noted that the veteran requested a letter 
indicating that he was restricted from strenuous occupational 
or recreational activity.  

By a medical statement dated in October 2004, the provider 
stated that the veteran should not engage in strenuous 
activities "in his work environment," should not work more 
than 40 hours per week, was not to engage in "excessive 
physical contact" at work, and should not engage in high 
climbing, prolonged running, heavy lifting, prolonged 
stooping or standing. 

However, the examiner who conducted the April 2005 VA 
examination stated that the veteran was not told to regulate 
or restrict his activities.  

Based on the evidence as outlined above, the Board finds that 
the 20 percent rating currently assigned for diabetes is the 
most appropriate rating for assignment prior to October 22, 
2004.  The medical evidence establishes that the veteran has 
been advised to follow a restricted diet and to take insulin 
at scheduled times, but the veteran has difficulty adhering 
to this schedule.  Although the veteran maintains that he 
must regulate his activities in order to control his 
diabetes, the third of the three criteria for assignment of a 
rating in excess of 20 percent, the medical evidence as to 
whether the veteran's occupational and recreational 
activities should be limited to control his diabetes is not 
clear.  The examiner who conducted the 2005 VA examination 
indicated that the veteran had not been advised to restrict 
his activities, but an October 2004 medical statement limits 
the veteran to 40 hours of work weekly.  

Resolving reasonable doubt in the veteran's favor, the Board 
finds that the medical statement dated October 22, 2004 does 
limit both his occupational and recreational activities, 
although only occupational activities are specifically noted 
as limited.  As such, the Board finds that the criteria for a 
40 percent evaluation are met from October 22, 2004, but no 
earlier.  Fenderson, supra.

Reasonable doubt has been resolved in the veteran's favor in 
the determination that a 40 percent evaluation is warranted 
from October 22, 2004.  There is no evidence to warrant a 
finding that an evaluation in excess of 40 percent is 
warranted at any time during the pendancy of the appeal.  In 
particular, the evidence establishes that the veteran has 
required emergency treatment for hyperglycemia twice in the 
period since 2002, and has not been medically treated for 
hypoglycemia, although he did have one syncopal episode 
possibly representing hypoglycemia.  The veteran does not see 
his medical care providers every two weeks, so as to meet the 
alternative criteria.  Rather, the evidence establishes that 
the veteran sees his providers of care for diabetes an 
average of four times or fewer per year during the pendancy 
of this claim.  As such, the veteran does not meet the 
criteria for a 60 percent evaluation, which requires one or 
two hospitalizations yearly.  

As the preponderance of the evidence is against an evaluation 
in excess of 20 percent prior to October 22, 2004, and again 
an evaluation in excess of 40 percent from that time, the 
statutory provisions regarding resolution of reasonable doubt 
are not applicable to warrant a more favorable outcome.  
38 U.S.C.A. § 5107(b).  
 

ORDER

An increased initial evaluation from 20 percent to 40 percent 
for service-connected diabetes mellitus, type II, is granted 
from October 22, 2004, but no earlier, subject to law and 
regulations governing the effective date of an award of 
monetary compensation; the appeal is granted to this extent 
only.  




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


